UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02968-99 Name of Registrant: Vanguard Trustees' Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 Item 1: Schedule of Investments Vanguard International Value Fund Schedule of Investments As of July 31, 2015 Market Value Shares ($000) Common Stocks (95.7%) 1 Australia (0.6%) BHP Billiton Ltd. 1,464,340 28,162 QBE Insurance Group Ltd. 1,782,907 19,000 * South32 Ltd. 1,913,298 2,424 Belgium (1.5%) Anheuser-Busch InBev NV 785,457 93,619 KBC Groep NV 423,300 29,476 Brazil (1.6%) BB Seguridade Participacoes SA 4,459,100 42,000 Ambev SA 5,103,700 29,007 * Petroleo Brasileiro SA ADR 4,349,900 26,752 Cia de Saneamento Basico do Estado de Sao Paulo 4,107,100 20,955 Estacio Participacoes SA 3,938,100 16,332 * PDG Realty SA Empreendimentos e Participacoes 21,893,800 1,535 Canada (0.2%) Encana Corp. 1,836,000 13,954 China (1.5%) * Baidu Inc. ADR 297,160 51,308 Lenovo Group Ltd. 38,000,000 41,155 China Shenhua Energy Co. Ltd. 15,797,500 30,091 Denmark (0.9%) Novo Nordisk A/S Class B 1,263,803 74,620 Finland (0.6%) Sampo Oyj Class A 1,003,836 49,586 France (4.1%) BNP Paribas SA 1,580,588 102,929 TOTAL SA 993,452 49,235 Valeo SA 281,586 37,551 Vallourec SA 2,202,655 36,143 Vinci SA 556,801 35,694 ArcelorMittal 3,798,769 34,478 Vivendi SA 1,272,900 33,494 Engie 965,914 18,545 Germany (7.8%) Bayer AG 980,319 144,809 United Internet AG 1,538,554 76,117 * Commerzbank AG 5,521,923 71,616 E.ON SE 5,246,089 69,226 SAP SE 868,619 62,282 adidas AG 663,696 54,314 Volkswagen AG Preference Shares 270,846 54,281 Siemens AG 366,019 39,184 RWE AG 1,672,495 34,838 METRO AG 858,568 27,110 Continental AG 114,453 25,598 Hong Kong (3.3%) Swire Pacific Ltd. Class A 6,451,850 82,578 * CK Hutchison Holdings Ltd. 5,040,692 74,757 Galaxy Entertainment Group Ltd. 14,929,000 68,668 Li & Fung Ltd. 41,586,000 32,139 * Global Brands Group Holding Ltd. 55,724,000 12,324 Esprit Holdings Ltd. 9,909,234 9,484 India (0.7%) HCL Technologies Ltd. 3,600,945 56,228 Indonesia (0.5%) Telekomunikasi Indonesia Persero Tbk PT ADR 1,018,469 43,804 Ireland (0.4%) Ryanair Holdings plc ADR 479,005 35,499 Israel (0.9%) Teva Pharmaceutical Industries Ltd. ADR 1,161,755 80,184 Italy (0.5%) Mediolanum SPA 5,525,903 44,171 Japan (22.7%) KDDI Corp. 6,534,600 166,558 Sumitomo Mitsui Financial Group Inc. 3,670,200 164,686 Japan Tobacco Inc. 3,691,400 143,234 Sumitomo Mitsui Trust Holdings Inc. 26,024,000 120,525 East Japan Railway Co. 941,200 92,964 Nippon Telegraph & Telephone Corp. 2,297,600 88,492 Nomura Holdings Inc. 12,169,400 86,745 Panasonic Corp. 7,365,300 86,497 Omron Corp. 2,189,200 86,124 Toyota Motor Corp. 1,254,900 83,629 ^ Daihatsu Motor Co. Ltd. 5,643,400 80,177 Mitsubishi Corp. 3,537,200 76,615 Daiwa House Industry Co. Ltd. 3,022,900 75,243 Sumitomo Electric Industries Ltd. 4,439,000 66,418 Honda Motor Co. Ltd. 1,794,800 60,459 Seven & i Holdings Co. Ltd. 1,299,883 59,985 SoftBank Group Corp. 1,035,400 57,593 JGC Corp. 3,142,000 53,783 Makita Corp. 864,500 47,916 * Sony Corp. 1,639,800 46,520 Toshiba Corp. 13,536,000 41,491 Daikin Industries Ltd. 538,900 34,845 Ryohin Keikaku Co. Ltd. 144,200 30,908 DeNA Co. Ltd. 1,521,100 30,228 Yamato Kogyo Co. Ltd. 873,400 20,565 Yamada Denki Co. Ltd. 4,989,500 19,113 Netherlands (2.3%) Heineken NV 782,118 61,558 Unilever NV 1,239,351 55,581 Wolters Kluwer NV 1,245,958 41,278 * NXP Semiconductors NV 268,105 26,198 Akzo Nobel NV 128,418 9,183 Norway (0.7%) Telenor ASA 1,740,400 38,179 ^ TGS Nopec Geophysical Co. ASA 814,121 17,148 Philippines (0.4%) Alliance Global Group Inc. 74,306,500 36,685 Russia (1.3%) Gazprom PAO ADR 10,160,224 47,242 Lukoil PJSC ADR 466,261 19,303 Sberbank of Russia ADR 3,610,156 17,806 Mobile TeleSystems PJSC ADR 1,780,147 14,597 * X5 Retail Group NV GDR 794,529 14,220 Singapore (1.3%) DBS Group Holdings Ltd. 4,684,000 69,283 Genting Singapore plc 58,872,000 37,761 South Africa (1.6%) Mediclinic International Ltd. 4,616,458 41,108 Sanlam Ltd. 7,570,592 39,996 Mr Price Group Ltd. 1,394,772 27,805 Nampak Ltd. 9,955,805 25,247 South Korea (3.4%) Samsung Electronics Co. Ltd. 90,298 90,726 E-Mart Co. Ltd. 302,159 61,664 Hyundai Mobis Co. Ltd. 232,619 42,379 SK Hynix Inc. 932,033 29,462 Hana Financial Group Inc. 1,149,411 28,606 Shinhan Financial Group Co. Ltd. 561,096 20,140 Hyundai Home Shopping Network Corp. 141,604 14,819 Spain (1.2%) * Banco Santander SA 8,678,587 59,793 Red Electrica Corp. SA 481,950 38,554 Sweden (1.5%) * Assa Abloy AB Class B 3,122,208 63,192 Swedbank AB Class A 2,409,906 56,372 * Oriflame Holding AG 466,439 6,905 Switzerland (6.4%) Novartis AG 2,275,542 236,414 Roche Holding AG 234,346 67,604 ABB Ltd. 2,756,144 55,962 Credit Suisse Group AG 1,634,811 48,101 LafargeHolcim Ltd. 684,125 47,595 Actelion Ltd. 285,863 42,231 Cie Financiere Richemont SA 392,738 33,879 GAM Holding AG 577,710 12,083 Taiwan (1.2%) Taiwan Semiconductor Manufacturing Co. Ltd. 22,936,704 100,743 Thailand (1.0%) Bangkok Bank PCL 13,166,800 62,073 Kasikornbank PCL (Foreign) 4,396,800 22,267 Turkey (1.5%) Turkcell Iletisim Hizmetleri AS 10,534,007 48,237 Turkiye Halk Bankasi AS 9,458,809 41,310 KOC Holding AS 7,895,022 35,048 United Kingdom (21.7%) BG Group plc 6,458,104 110,153 Carnival plc 1,779,082 98,623 HSBC Holdings plc 10,169,936 92,155 Prudential plc 3,803,092 89,476 Royal Dutch Shell plc Class A 3,029,201 87,124 AstraZeneca plc 1,227,908 82,703 British American Tobacco plc 1,386,832 82,352 * Royal Bank of Scotland Group plc 14,611,000 77,936 Vodafone Group plc 19,784,694 74,757 RSA Insurance Group plc 8,877,405 71,242 Lloyds Banking Group plc 52,747,008 68,687 BP plc 10,714,058 66,151 Shire plc 673,532 59,848 Serco Group plc 29,728,498 59,796 Barclays plc 12,648,864 56,961 BP plc ADR 1,514,440 55,989 Wolseley plc 828,278 54,991 Unilever plc 1,066,655 48,360 Rolls-Royce Holdings plc 3,524,316 43,688 Informa plc 4,601,133 42,816 Rexam plc 4,739,551 41,186 Royal Dutch Shell plc Class B 1,363,717 39,613 Standard Chartered plc 2,519,175 38,545 Compass Group plc 2,372,950 37,976 Associated British Foods plc 710,460 35,762 London Stock Exchange Group plc 872,500 35,564 BHP Billiton plc 1,913,298 35,291 Ashtead Group plc 2,252,792 34,487 Weir Group plc 1,314,800 31,549 ^ Signet Jewelers Ltd. 202,410 24,522 Pearson plc 1,203,600 22,573 Petrofac Ltd. 1,590,239 21,782 Anglo American plc London Shares 1,061,993 13,422 United States (2.4%) * Weatherford International plc 5,095,000 54,415 RenaissanceRe Holdings Ltd. 387,100 41,536 * Michael Kors Holdings Ltd. 957,100 40,189 *,^ Ultra Petroleum Corp. 4,565,366 35,518 Aon plc 323,450 32,594 Total Common Stocks (Cost $7,824,550) Coupon Temporary Cash Investments (6.2%) 1 Money Market Fund (5.9%) 2,3 Vanguard Market Liquidity Fund 0.152% 499,899,079 499,899 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.3%) Federal Home Loan Bank Discount Notes 0.090% 8/21/15 5,000 5,000 4,5,6 Federal Home Loan Bank Discount Notes 0.088% 9/4/15 5,000 4,999 Federal Home Loan Bank Discount Notes 0.090% 10/14/15 900 900 Federal Home Loan Bank Discount Notes 0.095% 10/21/15 3,500 3,499 Federal Home Loan Bank Discount Notes 0.100% 10/23/15 700 700 4 Federal Home Loan Bank Discount Notes 0.114% 10/28/15 100 100 Federal Home Loan Bank Discount Notes 0.105% 11/2/15 2,000 1,999 5,6,7 Freddie Mac Discount Notes 0.125% 10/30/15 5,000 4,999 Total Temporary Cash Investments (Cost $522,095) Total Investments (101.9%) (Cost $8,346,645) Other Assets and Liabilities-Net (-1.9%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $29,192,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.5% and 3.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $33,059,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $17,797,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $3,656,000 have been segregated as collateral for open forward currency contracts. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or International Value Fund whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency : Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
